NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 09-2832
                                     ___________

        MEMLI KRAJA; ARDITA KRAJA; JOHAN KRAJA; RUDY KRAJA,
                                                   Petitioners

                                           v.

                 ATTORNEY GENERAL OF THE UNITED STATES,
                                                   Respondent
                    ____________________________________

                     On Petition for Review of a Decision of the
                          Board of Immigration Appeals
      (Agency Nos. A099-683-219, A099-683-220, A099-683-221, A099-683-222)
                   Immigration Judge: Honorable Annie S. Garcy
                    ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    April 21, 2010

            Before: AMBRO, CHAGARES and ALDISERT, Circuit Judges

                             (Opinion filed: May 21, 2010)
                                      _________

                                       OPINION
                                      _________


PER CURIAM

      Petitioners Memli and Ardita Kraja, a married couple, and their minor sons, Johan

and Rudi Kraja, petition for review of a decision by the Board of Immigration Appeals
(“BIA”) rendered on May 28, 2009. For the following reasons, we will deny

the petition for review.

                                       I. Background

       Petitioners are natives and citizens of Albania. They applied for asylum,

withholding of removal, and protection under the Convention Against Torture (“CAT”),

and their applications were consolidated. Petitioners claim they suffered past persecution

and fear future persecution in Albania on account of Memli Kraja’s membership in the

Socialist Party of Albania.

       Specifically, testifying before the IJ on behalf of his family, Memli Kraja (“Kraja”)

alleged that, beginning in 2001 until his family’s move to the United States in 2005,

Petitioners received hundreds of death threats aimed to force Kraja to join Albania’s

Democratic Party. He testified that the threats culminated in a January 2005 attack

against him by armed, masked men who beat him, broke his ribs, caused him to fall and

cut his head, and threatened to kill him. Kraja testified that, when he attempted to file a

criminal complaint against his attackers, his son, Johan, was assaulted and threatened

with a knife. Kraja also testified that the Democratic Party revoked his business license

and froze his bank assets.

       The Immigration Judge (“IJ”) concluded that Kraja credibly testified in certain

respects but, overall, was not credible. Among other things, the IJ concluded that Kraja

did not credibly establish that any harm he suffered was on account of his political



                                              2
affiliation or that his claims were consistent with country conditions in Albania. (See

A.R. 037-38.) In addition, the IJ held that Petitioners should reasonably have presented

corroborating evidence to support their claims but, because they failed to do so and did

not provide an adequate explanation as to why they did not, Petitioners failed to meet

their burden of proof. (See A.R. 028-30.)

       Petitioners appealed. In a May 28, 2009 decision, the BIA dismissed the appeal.

The BIA declined to address the IJ’s adverse credibility determination. Instead, the BIA

affirmed the IJ’s conclusion that Petitioners failed to meet their burden of proof because

they should reasonably have provided additional evidence to corroborate their claims.

(See A.R. 004-05.)

       This timely counseled petition for review followed.

                                        II. Analysis

       We have jurisdiction to review final orders of the BIA. See INA § 242 [8 U.S.C.

§ 1252]. Here, the BIA affirmed the IJ’s determination that Petitioners failed to meet

their burden of proof due to their failure to provide sufficient corroborating evidence.

Because the BIA discussed and relied upon the IJ’s corroboration analysis, we review that

aspect of the IJ’s decision as well as the BIA’s decision. See Sandie v. Att’y Gen., 562

F.3d 246, 250 (3d Cir. 2009).

                                             A.

       Petitioners argue at length that the IJ’s adverse credibility determination does not



                                             3
rest upon substantial evidence. We need not address this claim. The BIA expressly

declined to address the IJ’s adverse credibility determination. (A.R. 004.) Accordingly,

“we have no credibility determination to review and we will assume that [Petitioners

were] . . . credible.” Sandie, 562 F.3d at 250 (citing Kayembe v. Ashcroft, 334 F.3d 231,

235 (3d Cir. 2003)).

         Our assumption that Petitioners were credible does not end the analysis. Even a

credible applicant may be required to supply corroborating evidence to meet his burden of

proof. Chukwu v. Att’y Gen., 484 F.3d 185, 192 (3d Cir. 2007).

                                               B.

         The BIA affirmed the IJ’s conclusion that Petitioners failed to provide sufficient

corroborating evidence to meet their burden of proof. We have held that it may be

appropriate to require otherwise-credible applicants to supply corroborating evidence

where there has been: (1) identification of facts for which it is reasonable to expect

corroboration; (2) inquiry as to whether the applicant has provided information

corroborating the relevant facts; and, if not, (3) analysis of whether the applicant has

adequately explained the failure to do so. Abdulai v. Ashcroft, 239 F.3d 542, 554 (3d Cir.

2001). “No court shall reverse a determination made by a trier of fact with respect to

availability of corroborating evidence . . . unless the court finds . . . that a reasonable trier

of fact is compelled to conclude that such corroborating evidence is unavailable.” 1 INA



   1
       The REAL ID Act, enacted in May 2005, applies to Petitioners’ claims.

                                                4
§ 242(b)(4) [8 U.S.C. § 1252(b)(4)].

       The BIA affirmed the IJ’s conclusion that Petitioners failed to corroborate the

central element of their case: that they “had been mistreated in Albania on account of

[Kraja’s] support and affiliation with the Albanian Socialist party.” (A.R. 004-05.) The

BIA relied upon several of the IJ’s specific factual findings concerning Petitioners’

failure to produce evidence to corroborate this claim, including: (1) Petitioners’ failure to

produce the newspaper article describing the January 2005 assault on Kraja, despite

Kraja’s testimony that he had a copy of the article (see A.R. 166); (2) Petitioners’ failure

to provide documentation of the revocation of Kraja’s business license or the freezing of

Kraja’s bank accounts; (3) Petitioners’ failure to provide evidence that the Albanian

government engages in “mass appropriation” of the assets of Socialist Party members;

and (4) Petitioners’ failure to provide documentation from the police or the prosecutor

who were involved with the criminal complaint Kraja allegedly filed after the January

2005 assault.2 The BIA determined that Petitioners failed to demonstrate that they could

not reasonably obtain this evidence and, when questioned, did not provide an adequate



   2
     Petitioners argue that the IJ should have accepted Kraja’s explanation that he “could
not be given a copy” of the police report. (See Petitioners’ Brief at 15, A.R. 169.)
However, they provide nothing to compel the conclusion that Kraja’s explanation was
adequate. (See A.R. 031 (“The Respondent’s assertion that simply because he is a
member of the Socialist Party he cannot obtain the police reports is, in the opinion of this
Court, conclusory in nature and without evidence that is objective . . . .”).) Moreover, the
BIA’s corroboration analysis does not rest exclusively upon the absence of the police
report and Petitioners do not attempt to explain any of the other noted evidentiary
deficiencies.

                                              5
explanation for the lack of corroboration, particularly in light of the length of time (nearly

a year) the IJ permitted for preparation for the hearing.

       Substantial evidence supports these conclusions. The BIA appropriately

considered and applied the Abdulai factors in determining that Petitioners failed to

adequately corroborate their claims.3 Abdulai, 239 F.3d at 554; see also Sandie, 562 F.3d

at 252-53.

       Petitioners do not dispute any specific finding upon which the BIA relied. Instead,

they argue that they provided some corroborating evidence, including a statement from

Kraja’s parents, letters from Kraja’s doctors, and documents confirming Kraja’s Socialist

Party membership. Petitioners conclusorily state that this evidence was sufficient to

satisfy their burden of proof. However, Petitioners do not cite any record evidence

compelling such a conclusion and, based upon our review, we discern none. The IJ

expressly considered Petitioners’ proffered corroborating evidence and determined that it

was not sufficient to establish that Petitioners suffered persecution based upon Kraja’s

political affiliation. The BIA affirmed this conclusion. We see no basis for disturbing


   3
     This case is distinguishable from Miah v. Ashcroft, 346 F.3d 434, 440 (3d Cir. 2003).
In Miah, the IJ rejected the applicant’s claims based upon both a lack of corroborating
evidence and an adverse credibility determination, but the BIA reversed the adverse
credibility determination and adopted only the corroboration analysis. We concluded that
the BIA adopted the IJ’s corroboration analysis that “was informed by [the IJ’s] adverse
credibility determination” without providing its own rationale, which precluded our
meaningful review of the BIA’s decision. Id. at 440. Here, in contrast, the BIA did not
reverse the adverse credibility determination, and the IJ’s corroboration determination it
affirmed applied the Abdulai factors and was “separate and independent from” the
adverse credibility finding. See Sandie, 562 F.3d at 251.

                                              6
these determinations.

                                    III. Conclusion

      For the foregoing reasons, we will deny the petition for review.




                                            7